DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/22/2021, with respect to the prior art rejections under Holsten and Nalagatla et al. have been fully considered and are persuasive.  The 102 rejections of claim 1 have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-17, directed to an invention non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 10-17 have been cancelled.


Allowable Subject Matter
Claims 1, 2, 4-9 and 18-21 are allowed. The following is an examiner’s statement of reasons for allowance:  Prior art discloses various minimally invasive instruments for applying clamps to body tissue.  
In regards to claim 1, the concept of a clip applying device with an articulation joint connecting proximal and distal portions of a shaft are disclosed by US 9,345,481 (Hall et al.) and US 2009/0114699 (Viola).  US 2015/0320423 (Aranyi) discloses an instrument having an end effector (10) connectable at a location distal to an articulation (230), but Viola fails to disclose two interchangeable end effectors of different sizes.  Additionally, Viola is configured as a surgical stapler, which is understood in the art as functionally in a different manner than a surgical clip applier having jaws between which a clip is received and crimped.
In regards to claim 9: the prior art fails to disclose or teach a surgical clip applying device wherein two interchangeable reload assemblies having different sizes each comprise a driver that operably connects with a firing drive such that each driver translates through a different stroke length, and wherein each reload assembly comprises a drive screw operably connected with the corresponding driver and having a different thread pitch. 
In regards to claim 18: The closet prior art is US Patent No. 7,771,429 (Ballard et al.), which discloses a fastener applier having a shaft (20), a loading chamber (34, 35), an end effector (distal end of shaft 20), and a clip magazine (8) that rotates about the shaft axis. A rotary clip magazine (80) is configured to rotate about the axis of the shaft (column 2, lines 43-50). The rotary magazine (80) is 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/         Primary Examiner, Art Unit 3771